DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28th, 2021 has been entered.
Response to Amendment
	The amendment filed October 28th, 2021 has been entered. Claims 1 and 12 have been amended. Claims 13-14 have been canceled. Claims 1-12 and 15-20 remain pending. Applicant’s amendments to the claims overcome each 112(b) rejection previously set forth in the Final Office Action mailed August 24th, 2021.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hausman on November 24th, 2021.
The application has been amended to read as follows: 
IN THE CLAIMS:
	Claim 18 has been replaced with - - 

IN THE SPECIFICATION:
	On Page 8, lines 14-27 have been replaced with - - 
	FIG. 7 illustrates the cam assembly 605, which may include the drum shaft 310, two shaft connection plates 700, and two cam disks 705. The shaft connection plates 700 may couple the cam disks 705 to the drum shaft 310, thereby inhibiting rotation of the cam disks 705 within the magnetic drum separator 105 (referring to FIG. 1). In embodiments, the shaft connection plates 700 may be coupled to the cam disks using any suitable fasteners. Each cam disk 705 may be any suitable size, height, shape, and combinations thereof. In one or more embodiments, each cam disk 705 may have equivalent dimensions. Without limitations, each cam disk 705 may include any suitable material, such as polytetrafluoroethylene, oil-impregnated polyurethane, other such materials exhibiting low coefficient of friction and low wear characteristics, and combinations thereof. Each cam disk 705 may include an irregular (not circular) shape and may include a cam track 710 formed on an outer side of the cam disk 705 for receiving cam followers (described further below) of the magnet tray assemblies 615 (referring to FIGs. 6A-6E). In embodiments, the cam track 710 may be a recessed groove forming a closed loop about the circumference of each cam disk 705 on the outer side of the cam disk 705. - -.

	On Page 17, lines 1-7 have been replaced with - -
	magnetic drum separator further including at least one shaft support disposed at an end of the drum shaft. In one or more embodiments described above, wherein the cam disk includes of polytetrafluoroethylene, oil-impregnated polyurethane, other such materials exhibiting low coefficient of friction and low wear characteristics, and combinations thereof. In one or more embodiments described above, wherein the drum is configured to remove ferrous swarf from one or more fluids. In . - -. 
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a magnetic drum separator with a plurality of magnets attached to a pair of end plate assemblies which each comprise a clock plate, wherein the magnets are rotatable with the rotation of the drum. The magnetic drum separator has a cam assembly which remains stationary during the rotation of the drum, wherein the cam assembly comprises a pair of cam disks each with a cam track. Specifically, magnet bracket assemblies are disposed between each one of the pair of cam disks and each clock plate, an end plate follower of each magnet bracket assembly is disposed in a radially oriented slot of the clock plate, and a cam follower of each magnet bracket assembly is disposed in the cam track. This type of cam assembly coupled to an end plate assembly and used to guide a plurality of magnets within a drum was not seen in searched prior art. 
Claims 2-12 and 15-20 are allowed as they are dependent upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed October 28th, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sousan et al. (JP 2006021147) teaches a magnetic drum separator wherein magnets are attached to a cam mechanism which provides radial movement to the magnets within a drum.
Gatt (WO 2018/172843) teaches a magnetic drum separator wherein magnets are attached to end plates so they move radially with rotation of the drum.
Keaton et al. (US 8807344) teaches a magnetic drum separator wherein end plates are attached to adjustable mechanisms such that the position of the magnets are adjustable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653